Citation Nr: 1107446	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 1966 
and from February 1969 to February 1971.  He had additional 
service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO awarded the Veteran service 
connection for PTSD and assigned a 30 percent disability rating, 
effective February 19, 2008.  

In a May 2009 decision, a decision review officer increased the 
Veteran's PTSD disability rating to 50 percent, effective 
February 19, 2008.  Because less than the maximum available 
benefit for a schedular rating was awarded, the claim is properly 
before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010, the Veteran testified at a Board hearing by video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims file.  


REMAND

The last VA compensation examination concerning the Veteran's 
service-connected PTSD was conducted in September 2008.  During 
his July 2010 Board hearing, the Veteran stated that although he 
felt that the September 2008 VA examination was adequate, his 
PTSD symptoms had increased in severity since that time.  He 
stated that he experienced panic attacks several times a week, 
had increased difficulty concentrating, and spent large amounts 
of time alone.  He further reported that he had stopped working 
in 2002, stating that he could no longer handle the stress of his 
job.  

The Veteran's wife also submitted a statement in which she 
described her observations of the Veteran's symptoms.  She noted 
that he had alienated all of their friends and rarely left the 
house.  She stated that Veteran had trouble sleeping and was 
subject to mood swings, often becoming angry when she was gone 
from the house for an extended period of time.

In light of the Veteran's assertion that his PTSD has increased 
in severity since his last VA examination, the Board finds that a 
remand is necessary for the Veteran to be scheduled for another 
VA examination to determine the current severity of his service-
connected PTSD.  An examination is also necessary given that more 
than two years have passed since the most recent compensation 
examination was conducted.  The evidence has become stale, at 
least as it pertains to the current level of disability.  
Therefore, the Board finds that the Veteran should be afforded 
another VA compensation examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that the issue of entitlement to a total rating 
based upon individual unemployability (TDIU) is part of an 
increased rating claim when that issue is raised by the record.  
Here, although the Veteran stated that he had retired in 2002, he 
also indicated that he had stopped working because of his PTSD.  
Thus, in order to fully assess the nature of the Veteran's claim, 
as part of VA examination to be afforded on remand, the examiner 
should be requested to provide a medical opinion addressing the 
question of whether the Veteran's service-connected disabilities 
render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such opinion must 
be based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

VA's duty to assist includes making "reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by the 
Secretary." 38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 
3.159(c) (2010) (obligating VA to obtain relevant records from 
Federal department or agency).  This duty to assist includes 
making "reasonable efforts to obtain relevant records (including 
private records)," as long as the claimant "adequately 
identifies" those records and authorizes the Secretary to obtain 
them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. 
App. 96, 101-02 (2005).

During his July 2010 hearing, the Veteran stated that he received 
therapy for his PTSD at the Lexington, Kentucky, VA medical 
center (VAMC).  The claims folder contains outpatient treatment 
records from the Lexington VAMC for the Veteran dated through May 
2009.  As the Veteran has indicated that he had most recently 
been seen for therapy in June 2010, the Board finds that a remand 
is also necessary for the agency of original jurisdiction (AOJ) 
to ensure that all relevant records are associated with the 
claims folder and considered in connection with the Veteran's 
claim for a higher initial rating for his service-connected PTSD.  
See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 
1321 (Fed.Cir.2010) ("Relevant records for the purpose of [38 
U.S.C.A.] § 5103A are those records that relate to the injury for 
which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim."); 
Loving, supra.  

Also during his July 2010 hearing, the Veteran referenced an 
outpatient treatment record from Dr. M. R., which he stated 
should have been associated with the claims folder.  A review of 
the claims folder does not reveal this document.  It is also 
unclear whether the record was the result of private of VA 
treatment.  Thus, on remand, the Veteran should be requested to 
resubmit this outpatient treatment record.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his service-connected 
PTSD.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims folder.

During his July 2010 hearing, the 
Veteran referenced an outpatient 
treatment record from Dr. M. R, which 
he indicated had been submitted to VA 
in or around February 2008.  It does 
not appear that this document has been 
associated with the claims folder.  
Thus, on remand, the AOJ should 
specifically request that the Veteran 
resubmit a copy of this potentially 
relevant treatment record.  

If the Veteran does not have a copy of 
this document in his possession, the 
AOJ should specifically request from 
the Veteran that he provide the full 
name, address, and date(s) of 
treatment for Dr. M. R.  Following 
receipt of that information, the AOJ 
should contact the person in question, 
with a request that copies of any and 
all records pertaining to the Veteran 
on file be provided to the AOJ.  The 
Veteran should be requested to sign 
the necessary authorization for 
release of any private medical records 
to VA.  

The evidence of record also indicates 
that the Veteran receives PTSD therapy 
at the VAMC in Lexington, Kentucky.  A 
query should be made for any records 
for the Veteran from May 2009 forward.

2.  After completing, to the extent 
feasible, the development requested in 
paragraph 1 above, the AOJ should 
schedule the Veteran for a VA 
examination in connection with his 
claim for a higher initial evaluation 
for his service-connected PTSD.  The 
claims folder, and a copy of this 
remand, must be provided to and 
reviewed by the examiner as part of 
the examination.  (Advise the Veteran 
that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should make all findings 
necessary to apply the rating 
criteria, paying particular attention 
to assessing the severity of any PTSD 
symptoms.  The examiner should 
specifically consider the Veteran's 
July 2010 hearing testimony and his 
wife's November 2008 statement in 
support of his claim.  

The examiner should also comment on 
the Veteran's level of occupational 
impairment caused by any PTSD symptoms 
and assign a global assessment of 
functioning (GAF) score, with its 
meaning explained in the context of 
the rating criteria.  Specifically, 
the examiner is requested to provide a 
definite opinion as to whether the 
Veteran's service-connected PTSD, in 
combination with other service-
connected disabilities, renders him 
unable to secure or follow 
substantially gainful employment 
consistent with the Veteran's 
education and occupational experience.  
If the examiner finds that the 
Veteran's service-connected PTSD 
renders him unable to secure or follow 
substantially gainful employment only 
in combination with nonservice-
connected disabilities, the examiner 
should say so.  A complete rationale 
for the opinion provided, to include 
citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

